Title: [May 18. 1778.]
From: Adams, John
To: 


      May 18. 1778. We wrote the following Circular Letter to all the Seaports.
      
       
       
       
        
         
          Benjamin Franklin and John Adams to American State Officials
         
         
          Gentlemen
          Paris May 18. 1778
         
         Certain Intelligence having been received, that Eleven British Ships of War, vizt. one of 90 Guns, nine of 74 and one of sixty four Guns, are in the road of St. Hellens near Portsmouth, bound for North America, and the United States being in Allyance with France, you are requested as speedily as possible to convey this information to the Commanders of any French Fleet or Ships of War in America, by sending them this Letter, and also to publish the Contents of it, in all the Continental Newspapers. We have the honor to be, Gentlemen, your most obedient humble Servants.
        
       
      
      Twenty Copies of this Letter, signed by B. Franklin and John Adams were sent on the day of the date of it.
      This day, May 18, We dined at Mr. La Frété’s country Seat, at the foot of Mount Calvare. The House, Gardens and Walks were very spacious. The Seat is upon the River Seine, nearly opposite to that Castle, whimsically called Madrid, built by Francis the first, and called by that name, to quiet his conscience and save his honour by a Punn, for violating his Parol given to Charles the fifth.
     